Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Sean Burdickon 08/24/2022.
1. (currently amended) A method for mixing concrete, comprising: blending a concrete mix in an under-hydrated state with an aqueous colloidal silica solution having a silica solids content of 3 to 10 wt% in a proportion equal to 150 mL to 400 mL of colloidal silica solution to 43 kg of concrete mix to provide colloidal silica-hydrated concrete; wherein said concrete mix in an under-hydrated state has a water-to-cement weight ratio of less than 0.2; wherein no additional water is added to the colloidal silica-hydrated concrete mixed to finish the mixed concrete. 
13. (currently amended) The method of claim 1, wherein blending comprises increasing a slump value of the concrete without substantially increasing a water content of the concrete.
25. (currently amended) A method for improving workability of concrete, comprising: providing an under-hydrated concrete mix; and adding to the under-hydrated concrete mix only an aqueous solution comprising colloidal silica having a solids content of 3 to 10 wt% in a proportion equal to 150 mL to 400 mL of the colloidal silica solution to 43 kg of concrete mix, wherein said under-hydrated concrete mix has a water-to-cement weight ratio of less than 0.2; and wherein no additional water is added to improve the workability of the concrete.
32. (currently amended) A method for mixing concrete, comprising: preparing an under-hydrated concrete mix; blending an aqueous solution with the under-hydrated concrete mix, the aqueous solution comprising water and colloidal silica, the aqueous solution having a solids content of 3 to 10 wt% in a proportion equal to 150 mL to 400 mL of colloidal silica solution to 43 kg of concrete mix to provide hydrated concrete; wherein said prepared under-hydrated concrete mix has a water-to-cement weight ratio of less than 0.2; wherein the blending consists essentially of blending the aqueous solution with the under-hydrated concrete mix; and wherein no additional water is added to the hydrated concrete.
33. (cancelled)
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art on the record is the closest art, however, per Appeal Brief Conference decision, the prior art does not disclose nor render obvious all the cumulative limitations of claim 1. The prior on the record is the closest art, however, per Appeal Brief Conference decision, the prior art does not disclose nor render obvious all the cumulative limitations of claim 25. The prior art on the record is the closest art, however, per Appeal Brief Conference decision, the prior art does not disclose nor render obvious all the cumulative limitations of claim 32.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/      Primary Examiner, Art Unit 1731